This is a companion case to that of Charles B. Shedd, Charles Cossitt Shedd, Christiana Shedd et al. v. Northern Indiana Public Service Company, No. 25,605, decided by this court on January 4, 1934. These cases were consolidated for the purpose of briefing, and involve the same legal propositions. The only difference being different land involved and different parties, and a dispute as to who are the real owners of the land.
Upon authority of the case of Charles B. Shedd et al. v.Northern Indiana Public Service Company (1934), 206 Ind. 35,188 N.E. 322, this judgment is affirmed.
Judgment affirmed.
 *Page 1